
	

114 HR 2750 : Improved Security Vetting for Aviation Workers Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2750
		IN THE SENATE OF THE UNITED STATES
		July 28, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To reform programs of the Transportation Security Administration, streamline transportation
			 security regulations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Improved Security Vetting for Aviation Workers Act of 2015. 2.Aviation security (a)In generalSubtitle A of title XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.) is amended by adding after section 1601 the following new section:
				
					1602.Vetting of aviation workers
 (a)In generalBy not later than December 31, 2015, the Administrator, in coordination with the Assistant Secretary for Policy of the Department, shall request from the Director of National Intelligence access to additional data from the Terrorist Identities Datamart Environment (TIDE) data and any or other terrorism-related information to improve the effectiveness of the Administration’s credential vetting program for individuals with unescorted access to sensitive areas of airports.
 (b)Security inspectionBy not later than December 31, 2015, the Administrator shall issue guidance for Transportation Security Inspectors to annually review airport badging office procedures for applicants seeking access to sensitive areas of airports. Such guidance shall include a comprehensive review of applicants’ Criminal History Records Check (CHRC) and work authorization documentation during the course of an inspection.
 (c)Information sharingBy not later than December 31, 2015, the Administrator may conduct a pilot program of the Rap Back Service, in coordination with the Director of the Federal Bureau of Investigation, to determine the feasibility of full implementation of a service through which the Administrator would be notified of a change in status of an individual holding a valid credential granting unescorted access to sensitive areas of airports across eligible Administration-regulated populations.
 (d)ProceduresThe pilot program under subsection (c) shall evaluate whether information can be narrowly tailored to ensure that the Administrator only receives notification of a change with respect to a disqualifying offense under the credential vetting program under subsection (a), as specified in 49 CFR 1542.209, and in a manner that complies with current regulations for fingerprint-based criminal history records checks. The pilot program shall be carried out in a manner so as to ensure that, in the event that notification is made through the Rap Back Service of a change but a determination of arrest status or conviction is in question, the matter will be handled in a manner that is consistent with current regulations. The pilot program shall also be carried out in a manner that is consistent with current regulations governing an investigation of arrest status, correction of Federal Bureau of Investigation records and notification of disqualification, and corrective action by the individual who is the subject of an inquiry.
 (e)Determination and submissionIf the Administrator determines that full implementation of the Rap Back Service is feasible and can be carried out in a manner that is consistent with current regulations for fingerprint-based criminal history checks, including the rights of individuals seeking credentials, the Administrator shall submit such determination, in writing, to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate, together with information on the costs associated with such implementation, including the costs incurred by the private sector. In preparing this determination, the Administrator shall consult with the Chief Civil Rights and Civil Liberties Officer of the Department to ensure that protocols are in place to align the period of retention of personally identifiable information and biometric information, including fingerprints, in the Rap Back Service with the period in which the individual who is the subject of an inquiry has a valid credential.
 (f)Credential securityBy not later than September 30, 2015, the Administrator shall issue guidance to airports mandating that all federalized airport badging authorities place an expiration date on airport credentials commensurate with the period of time during which an individual is lawfully authorized to work in the United States.
 (g)Aviation worker lawful statusBy not later than December 31, 2015, the Administrator shall review the denial of credentials due to issues associated with determining an applicant’s lawful status in order to identify airports with specific weaknesses and shall coordinate with such airports to mutually address such weaknesses, as appropriate.
 (h)Reports to CongressUpon completion of the determinations and reviews required under this section, the Administrator shall brief the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate on the results of such determinations and reviews..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1601 the following new item:
				
					
						Sec. 1602. Vetting of aviation workers..
 3.Status update on Rap Back Service pilot programNot later than 60 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of plans to conduct a pilot program in coordination with the Federal Bureau of Investigation of the Rap Back Service in accordance with subsection (c) of section 1602 of the Homeland Security Act of 2002, as added by section 2 of this Act. The report shall include details on the business, technical, and resource requirements for the Transportation Security Administration and pilot program participants, and provide a timeline and goals for the pilot program.
		
	Passed the House of Representatives July 27, 2015.Karen L. Haas,Clerk
